Citation Nr: 0533258	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-20 549A	)	DATE
	)
RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2000, for the grant of a total rating for compensation based 
upon individual unemployability.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a total rating for 
compensation based upon individual unemployability and 
assigned an effective date of January 31, 2000.  The veteran 
has appealed the assignment of the effective date.

The Board issued a decision in this matter in December 2002, 
which denied an earlier effective date for the award of a 
total rating for compensation based upon individual 
unemployability.  In February 2003, the veteran filed a 
motion for reconsideration of the Board's December 2002 
decision.  The motion was granted in July 2003, and the case 
was referred to a panel of three Veterans Law Judges for 
further consideration.  

The panel remanded the claim in September 2003 and again in 
September 2004 for additional development and adjudicative 
action, including consideration of the inextricably-
intertwined issue of whether there was clear and unmistakable 
error in the July 1996 rating decision, which denied 
entitlement to a total rating for compensation based upon 
individual unemployability.  The case has been returned to 
the Board for further appellate review. 


FINDINGS OF FACT

1.  In July 1996, the RO denied entitlement to a total rating 
for compensation based upon individual unemployability.  The 
veteran was informed of the decision and of his appellate 
rights and did not timely appeal that determination.

2.  On April 28, 1998, the veteran submitted a claim for 
entitlement to a total rating for compensation based upon 
individual unemployability.

3.  The veteran was granted service connection for post-
traumatic stress disorder, effective January 31, 2000, which 
was assigned a 70 percent evaluation.  

4.  A total disability evaluation for compensation purposes 
based upon individual unemployability due to service-
connected disabilities was factually ascertainable on January 
31, 2000, and no earlier.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision, which denied entitlement 
to a total rating for compensation based upon individual 
unemployability, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2005), 20.1103 (2004).

2.  The criteria for an effective date earlier than January 
31, 2000, for the award of a total rating for compensation 
based upon individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2002 letter sent to the veteran and 
by the discussions in the March 2002 and March 2004 
supplemental statements of the case.  In the October 2002 
letter, VA informed veteran that in order to substantiate a 
claim for an earlier effective date in a claim for increase, 
he would need to show that it was factually ascertainable 
that he could not work due to service-connected disabilities 
prior to the date that had been granted.  In the supplemental 
statements of the case, VA explained that the basis for the 
award of individual unemployability was that the veteran had 
been granted service connection for post-traumatic stress 
disorder as of January 31, 2000, and assigned a 70 percent 
evaluation, and on that date, the facts established that the 
veteran was unable to work due to service-connected 
disabilities.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the October 2002 
letter, VA informed him that it had a duty to obtain any 
relevant records held by any federal agency and would make as 
many requests for such records unless it decided that 
attempts to obtain the evidence were futile.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as private medical records, employment records, 
and records from state or local government agencies.  
Finally, it told him that he should submit any relevant 
evidence he had in his possession.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran's claim for an earlier 
effective date is a "downstream issue" from the December 
2000 rating decision that granted individual unemployability.  
Specifically, the veteran raised a new issue (an earlier 
effective date) following the grant of the benefit sought 
(individual unemployability).  The claim for an earlier 
effective date is then considered a "downstream issue."  In 
this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and raises a new claim 
following the issuance of the rating decision, VA is not 
required to issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 
2003).  Rather, the proper action would be to issue a 
statement of the case if the disagreement is not resolved.  
Id.  

While the veteran was not provided with a VCAA letter for the 
underlying claim for individual unemployability, he was 
provided with a VCAA letter specifically addressing the claim 
for an earlier effective date in October 2002.  Following the 
issuance of this letter, the veteran stated he had no 
additional evidence to submit.  Thus, the Board finds that 
the actions taken by VA have essentially cured any error in 
the timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Additionally, it is clear that the veteran is aware of the 
evidence necessary to substantiate his claim, as he has 
asserted he was unemployable due to his service-connected 
disabilities prior to January 2000.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA medical records, 
dated from 2000 to 2003.  VA treatment records dated as early 
as 1990 were already in the claims file at the time of the 
veteran's claim for individual unemployability.  The veteran 
has not been provided with an examination in connection with 
his claim for an earlier effective date; however, the Board 
finds that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the facts in the case do not show that the 
veteran's claim for an earlier effective date meets the above 
criteria.  Id.  For these reasons, the Board finds that VA 
was not under an obligation to have the veteran examined for 
the purposes of this claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice him.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Earlier effective date

The veteran has been awarded a total rating for compensation 
based upon individual unemployability, effective January 31, 
2000.  He asserts that he warrants an effective date earlier 
than January 2000, as a July 1996 rating decision, which 
denied the benefit, contained clear and unmistakable error, 
which would allow him an earlier effective date.

The veteran first filed a claim for entitlement to a total 
rating for compensation based upon individual unemployability 
in July 1996.  He indicated on the application that he was 
unable to work due to "Back & Legs."  He indicated he had 
worked as a correctional officer from 1984 to 1994, at which 
time he had become too disabled to work.  Also on the 
application, the veteran wrote, "I am unable to gain 
employment as a corrections officer."  (Emphasis added.)  At 
that time, the veteran was serviced connected for bilateral 
hearing loss, evaluated as 30 percent disabling; degenerative 
disc and joint disease of the lumbar spine, evaluated as 
20 percent disabling; sinusitis, evaluated as 10 percent 
disabling; arthritis of the right knee, evaluated as 
10 percent disabling; arthritis of the left shoulder, 
evaluated as 10 percent disabling; tinnitus, evaluated as 
10 percent disabling; left knee condition, evaluated as 
noncompensably disabling; and left toe, appendectomy, and 
pilonidal cyst, all noncompensably disabling.  This combined 
evaluation was 70 percent.

In a July 1996 rating decision, the RO denied entitlement to 
a total rating for compensation based upon individual 
unemployability.  It stated that the veteran did not meet the 
schedular criteria for a total rating for compensation based 
upon individual unemployability under the provisions of 
38 C.F.R. § 4.16(a).  It also stated that the evidence did 
not show that the veteran was incapable of gainful employment 
due to the service-connected disabilities.  The veteran was 
notified of this determination in July 1996, which included 
his appellate rights, and he did not timely appeal the 
decision.

In July 1996, the veteran applied for vocational 
rehabilitation.  In the application, when asked what physical 
limitations he had "due to service-connected disability," 
the veteran stated, "I can not do job I was doing 
(correctional officer).  Bad back."  He indicated he wanted 
a new career in computer repair and maintenance as a result 
of his back and knees.  An August 1996 "Vocational 
Assessment Report" shows that the counselor determined the 
veteran would need to be trained in an occupation that did 
not aggravate or worsen his service-connected disabilities.  
The counselor and the veteran agreed that he would have a 
vocational goal as a "communication technician."  She 
stated the veteran planned to attend a technical college to 
obtain an associate's degree.

In April 1998, the veteran submitted a notice of disagreement 
as to the July 1996 denial of the claim for individual 
unemployability.  In a February 2000 rating decision, the RO 
informed the veteran that he had not submitted a timely 
notice of disagreement regarding the July 1996 rating 
decision and considered the April 1998 statement as an 
informal claim for entitlement to a total rating for 
compensation based upon individual unemployability.  It 
denied the claim, stating that the evidence did not show that 
the veteran was unemployable due to service-connected 
disabilities.  

On January 31, 2000, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, stating that he wanted to file 
a claim for service connection for post-traumatic stress 
disorder.  He noted he was receiving counseling at VA for 
this condition.  An October 2000 VA psychiatric evaluation 
report shows the examiner determined that the veteran would 
be a "poor candidate to re-enter the full-time competitive 
work force in view of his present emotional state."

In June 2000, the veteran submitted a VA Form 21-8940, 
wherein he stated he could no longer work due to low back and 
both knees.  He stated he became too disabled to work on 
April 30, 1994.  At that time, he asserted that the July 1996 
rating decision was clearly and unmistakably erroneous in 
stating that the veteran did not meet the schedular criteria 
for a total rating for compensation based upon individual 
unemployability as provided under 38 C.F.R. § 4.16(a) and 
that he warranted an effective date of July 1996.

In December 2000, the RO granted service connection for post-
traumatic stress disorder and assigned a 70 percent 
evaluation, effective January 31, 2000, which was the date of 
the veteran's claim.  It also granted a total rating for 
compensation based upon individual unemployability as of that 
date, stating that the post-traumatic stress disorder 
examination established that the veteran was precluded from 
sustaining gainful employment due to "his service[-
]connected post-traumatic stress disorder."

In January 2004, the RO determined that the July 1996 rating 
decision did not contain clear and unmistakable error.  While 
it acknowledged that it erred in stating the veteran did not 
meet the schedular criteria under 38 C.F.R. § 4.16(a), it 
noted that it had also determined that the evidence did not 
establish that the veteran was unable to work due to service-
connected disabilities.  The veteran was notified of this 
determination in March 2004, which included his appellate 
rights, and he did not appeal the decision.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  In a claim for an increased evaluation (which 
includes a claim for individual unemployability), unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2005); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Under 38 C.F.R. § 3.157(b) (2005), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date 
on the VA outpatient or hospital examination will be accepted 
as the date of claim.  38 C.F.R. § 3.157(b). 

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

When the agency of original jurisdiction is considering a 
rating increase claim from a claimant whose schedular rating 
meets the minimum criteria of section 4.16(a) and there is 
evidence of current service-connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for a total rating based on 
individual unemployability, and VA is required to adjudicate 
that claim.  Norris v. West, 12 Vet. App. 413, 418 (1999); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).

Prior to January 31, 2000, the veteran's disabilities and 
their evaluations were as follows:

Bilateral deafness				30 percent 
      Lumbar disc degeneration			20 percent
      Sinusitis 					10 percent
      Right knee meniscectomy 			10 percent
      Left knee laxity				10 percent 
      Left shoulder degenerative joint disease	10 percent 
      Left great toe fracture			  0 percent
      Pilonidal cyst and appendectomy scars	  0 percent 
      Impotency					  0 percent 

Based upon the application of 38 C.F.R. § 4.16(a)(3), the 
veteran had a combined evaluation of 70 percent with one 
disability ratable at 40 percent or higher (consisting of the 
orthopedic disabilities of lumbar disc degeneration, right 
knee meniscectomy, left knee laxity, and left shoulder 
degenerative joint disease).  

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of an effective date earlier than January 
31, 2000, for the award of a total rating for compensation 
based upon individual unemployability.  The reasons follow.

The veteran failed to timely appeal the denial of entitlement 
to a total rating for compensation based upon individual 
unemployability following the July 1996 rating decision.  
Thus, that decision is final in the absence of clear and 
unmistakable error, see 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103, and the effective date cannot be earlier than July 
1996.  The July 1996 rating decision has already been 
attacked as containing clear and unmistakable error, and it 
was determined, in a January 2004 decision, that the July 
1996 decision did not contain such error.  Therefore, the 
veteran is collaterally estopped from claiming clear and 
unmistakable error in that decision.  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1997).

The next time the veteran submitted a claim for entitlement 
to a total rating for compensation based upon individual 
unemployability was in April 1998.  As noted above, at that 
time, the veteran had submitted a notice of disagreement in 
response to the July 1996 rating decision, which was not 
timely but was correctly construed as a new claim for 
individual unemployability.  However, here, while there was a 
claim for individual unemployability pending as early as 
April 28, 1998, the facts of record at that time, or at any 
time until January 31, 2000, did not support a finding that 
the veteran's service-connected disabilities had prevented 
him from securing or following a substantially gainful 
occupation.  For example, in the veteran's July 1996 
application for vocational rehabilitation, when asked what 
physical limitations he had due to service-connected 
disability, the veteran stated, "I can not do job I was 
doing (correctional officer).  Bad back."  He indicated he 
wanted a new career in computer repair and maintenance as a 
result of his back and knees.  Such evidence is inimical to a 
finding that the veteran felt he was incapable of securing 
gainful employment.  At the time he submitted his application 
for vocational rehabilitation, he stated he wanted to do 
computer maintenance and noted that he could not work in a 
job that was "physically demanding" because of his service-
connected back and knee disabilities.  Therefore, the veteran 
was indicating that he could work, but not in a job that was 
physically demanding on his back and legs; in other words, a 
sedentary job.  

Additionally, based upon the counselor's August 1996 report, 
she found the veteran was capable of doing a job that did not 
aggravate or worsen his service-connected disabilities.  
While the counselor noted in the report that the veteran had 
medical complications that required "immediate attention," 
the medical complications which were presented involved 
disabilities for which the veteran was not service connected.  
Specifically, the veteran reported he was going to have 
surgery for clogged veins in his neck and surgery on his legs 
due to the collapse of veins in one leg and clogging of the 
veins in another leg.  

VA treatment records, dated from 1998 to January 2000, show 
that the veteran was seen for some of the service-connected 
disabilities, but nowhere in those treatment records are 
there findings that would indicate that the veteran was 
unable to work due to a service-connected disability or 
service-connected disabilities.  The veteran himself did not 
report he was unable to work.  In October 1998, the veteran 
complained of left knee pain and stated he had been told that 
the next step was a knee replacement.  In January and 
February 1999, he complained of joint pain.  In April 1999, 
he continued to complain of left knee pain and stated he was 
told he would undergo knee replacement when he was 60 years 
old.  In December 1999, he was seen for an adjustment in his 
hearing aid.  Most of the treatment records from that time 
period address disabilities for which the veteran is not 
service connected, such as peripheral vascular disease, 
coronary artery disease, cerebral vascular disease, and 
claudication of the lower extremities.  

On January 31, 2000, the veteran submitted a claim for 
service connection for post-traumatic stress disorder.  He 
was examined in October 2000 in connection with that claim, 
and the examiner made a determination that the veteran would 
be a poor candidate to re-enter the workforce "in view of 
his present emotional state."  Thus, when the RO granted 
service connection for post-traumatic stress disorder and 
assigned an effective date of January 31, 2000 (the date of 
claim), there was evidence in the claims file at that time 
that the veteran was unable to work due to a service-
connected disability.  The Board finds that RO's assignment 
of an effective date of January 31, 2000, for the award of a 
total rating for compensation based upon individual 
unemployability, is consistent with both the facts and the 
governing legal authority.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400. 

In this case, the date of claim (April 1998) is prior to the 
date entitlement arose (January 2000).  Entitlement arose on 
January 31, 2000, when the veteran was granted service 
connection for post-traumatic stress disorder-a disability 
that had been determined by a medical professional to prevent 
the veteran from obtaining and sustaining gainful employment.  
The statute says the effective date for a claim for increase 
will be based upon the facts found but will not be earlier 
than date of claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400 (effective date in claim for increase will be date of 
claim or date entitlement arose, "whichever is later").  
The Board finds that the facts in this case establish that on 
January 31, 2000, the veteran was unable to secure or 
maintain substantially gainful employment due to a service-
connected disability.  The date entitlement arose is later 
than the date of claim, and thus is the controlling effective 
date under the factual circumstances of this case.  See id.  
There is no factual basis upon which to premise the grant of 
an effective date earlier than January 31, 2000, for the 
award of individual unemployability, as there is a lack of 
evidence prior to the time that the veteran became service 
connected for post-traumatic stress disorder that established 
he was unable to secure or maintain substantial gainful 
employment due to the other service-connected disabilities.  

The Board notes that it does not find that the veteran's July 
1996 application for vocational rehabilitation constitutes an 
informal claim for entitlement to individual unemployability 
under the provisions of 38 C.F.R. § 3.157(b), as that 
regulation specifically states that the VA records which 
would constitute an informal claim for increase are VA 
medical records, hospitalization reports, or examinations.  
It does not include records created for the purposes of 
vocational rehabilitation.  See id.  Regardless, even if the 
Board construed the July 1996 application for vocational 
rehabilitation to be an informal claim for individual 
unemployability, an earlier effective date would not be 
warranted, as the evidence clearly showed at that time that 
the veteran and the counselor felt he was able to work in a 
sedentary occupation.

Because the Board has found that facts in the record 
establish that entitlement arose after the date of claim, the 
application of the provisions under 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) is not warranted.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997) (Court held that 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than January 31, 2000, for the award 
of a total rating for compensation based upon individual 
unemployability.  Therefore, there is no doubt to be resolved 
in the veteran's favor.  See Gilbert, 1 Vet. App. 49.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than January 31, 
2000, for the award of a total rating for compensation based 
upon individual unemployability is denied.



			
	JEFF MARTIN	RICHARD F. WILLIAMS
	             Veterans Law Judge                                      
Veterans Law Judge
        Board of Veterans' Appeals                          
Board of Veterans' Appeals



_______________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


